Exhibit 10.14

EXECUTION COPY

SIXTH SUPPLEMENTAL INDENTURE (this “Sixth Supplemental Indenture”) dated as of
February 4, 2008, among Intelsat (Bermuda), Ltd., a Bermuda exempted company
(“Intelsat Bermuda”), Intelsat Jackson Holdings, Ltd., a Bermuda exempted
company and a direct wholly owned subsidiary of Intelsat Bermuda (“Intelsat
Jackson”), Intelsat Subsidiary Holding Company, Ltd., a Bermuda exempted company
and an indirect wholly owned subsidiary of Intelsat Bermuda (the “Issuer”), and
Wells Fargo Bank, National Association, a national banking association, as
trustee under the indenture referred to below (the “Trustee”).

W I T N E S S E T H :

WHEREAS Intelsat Bermuda, as it existed prior to the transfer of its assets and
liabilities to the Issuer, and Intelsat, Ltd., a company organized under the
laws of Bermuda, have heretofore executed and delivered to the Trustee an
Indenture (as amended, supplemented or otherwise modified, the “Indenture”)
dated as of January 28, 2005, providing for the issuance of 8 1/4% Senior Notes
due 2013 and 8 5 /8% Senior Notes due 2015 (collectively, the “Notes”),
initially in the aggregate principal amount of $875,000,000 and $675,000,000,
respectively;

WHEREAS the Subsidiary Guarantors have heretofore executed and delivered to the
Trustee a supplemental indenture dated as of January 28, 2005, providing for
their guarantee of the Notes;

WHEREAS Intelsat Bermuda has heretofore transferred its assets and liabilities
to the Issuer on March 3, 2005;

WHEREAS Intelsat Bermuda, the Issuer, Intelsat, Ltd. and the Subsidiary
Guarantors have heretofore executed and delivered to the Trustee a Second
Supplemental Indenture dated as of March 3, 2005, whereby the Issuer assumed all
of Intelsat Bermuda’s obligations under the Indenture and the Notes, and
Intelsat, Ltd. and the Subsidiary Guarantors confirmed that each of their
guarantees applies to the Issuer’s obligations under the Indenture and the Notes
on the terms and subject to the conditions set forth in the Indenture and the
Notes;

WHEREAS Intelsat Bermuda has heretofore executed and delivered to the Trustee a
Third Supplemental Indenture dated as of March 3, 2005, providing for its
guarantee of the Notes;

WHEREAS Intelsat UK Financial Services Ltd. has heretofore executed and
delivered to the Trustee a Fourth Supplemental Indenture dated as of
December 28, 2005, providing for its guarantee of the Notes;

WHEREAS Intelsat Bermuda has heretofore transferred substantially all of its
assets and liabilities, including its guarantee of the Notes, to Intelsat
Intermediate Holding Company, Ltd., a company organized under the laws of
Bermuda (“Intermediate Holdco”), on July 3, 2006;

WHEREAS Intelsat Bermuda, Intermediate Holdco and the Issuer executed and
delivered to the Trustee a Fifth Supplemental Indenture dated as of July 3,
2006, whereby Intelsat Bermuda unconditionally guaranteed all the Issuer’s
obligations under the Notes and Intermediate Holdco affirmed its guarantee of
the Issuer’s obligations under the Indenture and the Notes;



--------------------------------------------------------------------------------

WHEREAS on the date hereof, Intelsat Bermuda has transferred certain of its
assets and liabilities, including its guarantee of the Notes, to Intelsat
Jackson;

WHEREAS Intelsat Bermuda desires to execute and deliver to the Trustee a
supplemental indenture pursuant to which Intelsat Bermuda shall unconditionally
guarantee all the Issuer’s obligations under the Notes pursuant to a Guarantee
on the terms and conditions set forth herein;

WHEREAS Intelsat Jackson desires to affirm the Guarantee of the Notes that it
assumed under an assignment and assumption agreement in connection with Intelsat
Bermuda’s transfer of substantially all of its assets and liabilities to
Intelsat Jackson;

WHEREAS Section 11.04 of the Indenture provides that in connection with this
Sixth Supplemental Indenture, the Issuer shall have delivered to the Trustee an
Officers’ Certificate and an Opinion of Counsel, each stating that, in the
opinion of such officers or such counsel, as applicable, all conditions
precedent provided for in the Indenture relating to this Sixth Supplemental
Indenture have been satisfied, and such Officers’ Certificate and Opinion of
Counsel have been delivered to the Trustee on the date hereof; and

WHEREAS pursuant to Section 9.01 of the Indenture, the Issuer and the Trustee
are authorized to execute and deliver this Sixth Supplemental Indenture;

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, Intelsat Bermuda,
Intelsat Jackson, the Issuer and the Trustee mutually covenant and agree for the
equal and ratable benefit of the holders of the Notes as follows:

1. Defined Terms. As used in this Sixth Supplemental Indenture, capitalized
terms defined in the Indenture and not otherwise defined herein have the
meanings assigned such terms in the Indenture. The words “herein,” “hereof” and
hereby and other words of similar import used in this Sixth Supplemental
Indenture refer to this Sixth Supplemental Indenture as a whole and not to any
particular section hereof.

2. Agreement to Guarantee. Intelsat Bermuda hereby agrees, jointly and severally
with all existing Guarantors, to unconditionally guarantee the Issuer’s
obligations under the Notes on the terms and subject to the conditions set forth
in Article 10 of the Indenture and to be bound by all other applicable
provisions of the Indenture and the Notes applying to a Guarantor and to perform
all of the obligations and agreements of a Guarantor under the Indenture;
provided, that the Issuer may, upon notice to the Trustee, automatically release
and discharge Intelsat Bermuda’s Guarantee if and for so long as Intelsat
Bermuda was not obligated to become a Guarantor pursuant to the terms of the
Indenture.

3. Affirmation of Guarantee. Intelsat Jackson hereby affirms its Guarantee of
the Issuer’s obligations under the Notes and hereby agrees, jointly and
severally with all existing Guarantors, to unconditionally guarantee the
Issuer’s obligations under the Notes on the terms and subject to the conditions
set forth in Article 10 of the Indenture and to be bound by all other applicable
provisions of the Indenture and the Notes applying to a Guarantor and to perform
all of the obligations and agreements of a Guarantor under the Indenture;
provided, that

 

2



--------------------------------------------------------------------------------

the Issuer may, upon notice to the Trustee, automatically release and discharge
Intelsat Jackson’s Guarantee if and for so long as Intelsat Jackson was not
obligated to become a Guarantor pursuant to the terms of the Indenture.

4. Notices. All notices or other communications to Intelsat Bermuda or Intelsat
Jackson shall be in writing and delivered in person, via facsimile or mailed by
first-class mail addressed as follows, with copies as provided in Section 11.02
of the Indenture:

Intelsat (Bermuda), Ltd. / Intelsat Jackson Holdings, Ltd.

c/o Intelsat, Ltd.

Wellesley House North, 2nd Floor

90 Pitts Bay Road

Pembroke, Bermuda HM 08

5. Ratification of Indenture; Supplemental Indentures Part of Indenture. Except
as expressly amended hereby, the Indenture is in all respects ratified and
confirmed and all the terms, conditions and provisions thereof shall remain in
full force and effect. This Sixth Supplemental Indenture shall form a part of
the Indenture for all purposes, and every holder of Notes heretofore or
hereafter authenticated and delivered shall be bound hereby.

6. Governing Law. THIS SIXTH SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

7. Trustee Makes No Representation. The Trustee makes no representation as to
the validity or sufficiency of this Sixth Supplemental Indenture.

8. Counterparts. The parties may sign any number of copies of this Sixth
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement.

9. Effect of Headings. The Section headings herein are for convenience only and
shall not effect the construction thereof.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Sixth Supplemental
Indenture to be duly executed as of the date first above written.

 

INTELSAT (BERMUDA), LTD. By:  

 

Name:   Title:   INTELSAT JACKSON HOLDINGS, LTD. By:  

 

Name:   Title:   INTELSAT SUBSIDIARY HOLDING COMPANY, LTD. By:  

 

Name:   Title:  

[Sixth Supplemental Indenture Signature Page]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, AS TRUSTEE By:  

 

Name:   Title:  

[Sixth Supplemental Indenture Signature Page]